Citation Nr: 0202354	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  01-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

A June 1995 VA administrative decision determined that the 
veteran served a period of honorable active service from July 
1966 to July 1969.  The decision determined that the 
veteran's subsequent service, from May 1970 to December 1971, 
was under dishonorable conditions and therefore monetary VA 
benefits based on that service were barred.  The veteran may 
be granted service connection for any disability determined 
to be a result of his period of honorable service.  38 C.F.R. 
§ 3.12(a) (2001).  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has provided no meaningful information which 
would provide a basis to refer this case to the Center for 
Research of Unit Records (CRUR), previously known as the 
Environmental Support Group, for clarification of any claimed 
stressors.

3.  The veteran has received no awards or decorations 
documenting that he engaged in combat with the enemy.  

4.  Service records, or other credible supporting evidence, 
fail to verify the claimed stressors.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 1110, 1131 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran maintains, in substance, that he now suffers from 
PTSD, incurred due to stressful events he experienced while 
on active duty in Vietnam. 

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection for PTSD, as well as the evidence of record, by a 
May 2001 statement of the case (SOC) and an October 2001 
supplemental statement of the case (SSOC).  The May 2001 SOC 
explained in detail precisely the type of information 
required to warrant submission of a request for verification 
of an alleged stressor event, and why the information 
supplied by the claimant was insufficient.  The RO has 
obtained service medical records, service personnel records, 
and all available VA post-service treatment records.  The 
veteran has been provided the opportunity to testify in 
person on two occasions.  

The Board has considered whether to undertake additional 
development for stressor verification.  However, the veteran 
has completely failed to provide specific dates, names, or 
places for the incidents in question.  Instead, he has 
submitted general information that provides no meaningful 
basis to submit this case for stressor verification to CRUR 
or any other source.  As described below, the sole date he 
has offered for an alleged Vietnam stressor (September 1966) 
was before he was even in Vietnam.  The Board must point out 
that in the absence of such specifics as a feasible date 
these alleged stressors occurred, or without providing the 
complete names of any other individuals involved, it would 
require pure speculation to link any of the accounts the 
veteran has noted with information that CRUR could provide.  
Pure speculation cannot raise the level of reasonable doubt, 
much less provide critical supporting evidence of alleged 
stressors.  38 C.F.R. § 3.102 (2001).

The importance of specific information with which to verify 
the veteran's alleged stressors was made explicitly clear to 
the veteran in September 1999 correspondence, in which the RO 
requested that he provide specified information.  
Subsequently, the May 2001 SOC and October 2001 SSOC informed 
the veteran of the importance of the requested information.  
Without the requested information, submission of this case to 
CRUR would be a useless gesture, based on information that 
could not possibly provide a basis to allow the PTSD claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has obtained all pertinent 
records regarding the issue on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  There is no indication that there is any 
existing evidence that could shed further light on this 
question.  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the claim.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

The veteran's service personnel records indicate that his 
first tour in Vietnam was from June 1967 to June 1968.  His 
service personnel records are negative for any indication 
that the veteran participated in combat.

In September 1999, the RO requested that the veteran complete 
and return a questionnaire setting forth information required 
to verify his stress-producing events.  He was informed that 
VA was unable to verify the events unless he provided at 
least the month and year of the event and the specific 
organizational assignment including company, battalion, 
regiment, etc.  The RO informed him that failure to provide 
the information could result in denial of his claim. 

In an October 1999 response, the veteran stated that he was 
having trouble remembering unit names/designations.  He did 
name several locations where he was stationed.  He stated 
that he had filed a request for his military records and 
hoped to get more specific information regarding his unit 
assignments.  In correspondence received in January 2001, the 
veteran stated that he received sniper fire while on convoy, 
and this occurred throughout his first tour from May 1966 
through June 1967.  He specified several locations where the 
sniper fire took place.  He said that he witnessed a 
helicopter crash and burn, killing all occupants, in 
approximately September 1966, outside of Phu Cat Air Force 
Base.  The Board points out that the claimant was clearly not 
in Vietnam on that date.

During a June 2001 hearing at the RO, the veteran testified 
that during his first period of service in Vietnam he served 
with the 7th Battalion, 15th Artillery Unit as a cook at Phu 
Cat.  He said that he would travel to get rations and water, 
and was subject to sniper fire.  Transcript (T. at p.) at pp. 
1-2.  The veteran said that he shot weapons and his friends 
got killed.  He could not remember names, although there was 
one person from Washington, D.C., whose body he had to 
handle.  From the transcript, it is unclear whether these 
incidents occurred during the veteran's first or second 
period of service in Vietnam.  T. at p. 3.  The veteran said 
that during his second period of service in Vietnam, he shot 
weapons.  He said that he saw dead bodies.  T. at p. 8.  He 
said that he did guard duty.  T. at p. 9.  

In December 2001, the veteran testified before the 
undersigned Board member, sitting at the RO.  The veteran 
testified that his MOS was cook.  T. at p. 4.  He said that 
nobody in his unit was killed during his first tour in 
Vietnam.  T. at p. 5.  The veteran testified that one person 
was killed in his unit, apparently during his first period of 
service in Vietnam.  He could not remember the deceased's 
name, or the name of his captain.  T. at p. 8.  The veteran 
said that he saw many dead bodies and was shot at while 
traveling, every day.  T. at p. 9.  The veteran said that his 
first tour in Vietnam was with the 7th Battalion, 15th 
Artillery Battery, at Phu Cat, near Qui Nhon.  T. at p. 10.  
The veteran was a cook at a compound that included an Air 
Force base.  There was once a mortar attack at the base.  In 
1968 or 1969, a helicopter was shot down with five or six 
people in it.  He was unable to remember the month or time of 
year it occurred.  He said that he smelled burnt blood every 
time he went by the site.  His duties included traveling in a 
truck with a driver to get rations for his unit, once or 
twice a week.  They traveled to Qui Nhon, An Khe and Pleiku.  
About once a month, his truck was shot at.  It was never hit. 
T. at pp. 11-12.  The veteran said that the base was never 
subject to rocket attack but was often on alert.  He 
performed guard duty and perimeter duty.  He did split 
patrols around Qui Nhon when getting supplies.  He said that 
he could not remember the date of the rocket attack.  T. at 
p. 14.  

Legal Analysis.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2001), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and an inservice stressor.  If the claimed 
stressor is related to combat, and the evidence establishes 
that the veteran engaged in combat with the enemy, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 1991), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  
The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran experienced a stressful incident during his 
first tour in Vietnam.  As a result, service connection for 
PTSD must be denied.  

In making this finding, the Board observes that the veteran 
has received some recent diagnoses of PTSD.  The Board 
specifically points out that it need not address the issue of 
whether these medical diagnosis of PTSD are unequivocal.  
Even assuming arguendo that a veteran has an unequivocal 
diagnosis of PTSD, service connection for PTSD requires a 
confirmed military service stressor, unless, as noted above, 
the claimed stressor is related to combat, and the evidence 
establishes that the veteran engaged in combat with the 
enemy.  

In the current case, the veteran has been unable to provide 
evidence of combat with the enemy.  The veteran has made 
numerous contentions, including that he was the target of 
sniper fire and that he shot weapons.  On the other hand, his 
service personnel records provide that his principal duty 
during his first tour in Vietnam was cook.  These records 
fail to provide any evidence that the veteran was involved in 
combat or received any combat decorations.  As a result, the 
record fails to demonstrate the veteran engaged in combat 
with the enemy.  A combat-related stressor cannot be presumed 
based on the evidence of record.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In fact, in this case there is no evidence that the veteran 
experienced a verifiable stressor in service.  The Board is 
not bound to accept the veteran's uncorroborated account of 
his experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991); 
recons., 1 Vet. App. 406 (1991); Swann v. Brown, 5 Vet. App. 
229 (1993).  The question of whether a specific event 
reported by a veteran as a stressor actually occurred is a 
question of fact for the Board to decide, involving, as it 
does, factors as much historical as psychological.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

The record before the Board contains no objective 
verification of the claimed stressful events, such as 
corroborating personnel records, lay statements from fellow 
veterans, or contemporary letters home written by the 
veteran.  Moreover, the Board finds that the veteran has 
failed to provide any specific information with which VA 
could verify the alleged stressors.  During two separate 
hearings, he was unable to provide specific dates, names, or 
places for the incidents in question with regard to his 
claimed stressors.  It is true that in January 2000 
correspondence, the veteran referred to a helicopter crash in 
Vietnam that he said occurred in September 1966.  However, 
his own service personnel records document that he was not 
even in Vietnam until June 1967.  Later he referred to 
apparently this alleged event as in 1968 or 1969.  This 
information is both extraordinarily vague and, moreover, 
includes vast time periods when the veteran clearly was not 
in Vietnam.  As a result, the Board finds that there is no 
meaningful basis to submit this case for stressor 
verification to CRUR or any other source.  Furthermore, the 
inability of the claimant to provide any specific and 
consistent detail concerning this alleged event raises 
profound questions as to how any fact finder could conclude 
that evidence indicating a helicopter crash at any time 
around Phu Cat was an event the claimant experienced. 

In light of the foregoing, the Board concludes that a 
stressor related to the veteran's military experiences has 
not been sufficiently objectively documented, in spite of 
VA's repeated attempts to procure information from the 
veteran with which to obtain objective evidence supporting 
the claimed stressors.  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  In the absence of such verification, 
the veteran's claim for service connection cannot be granted, 
regardless of current treatment assessments of PTSD.  As 
there is no evidence that the veteran underwent the claimed 
stressors while on active duty, service connection for PTSD 
is denied.


ORDER

Service connection for PTSD is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

